Case: 22-30062     Document: 00516410713         Page: 1     Date Filed: 07/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 22-30062                            July 28, 2022
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Quinterrius D. Brown,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:21-CR-159-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Quinterrius D. Brown pleaded guilty to illegally receiving a firearm
   while under indictment, a violation of 18 U.S.C. § 922(n). The district court
   sentenced Brown to 24 months in prison, an upward variance from the
   Guidelines’ imprisonment range of 12–18 months. On appeal, Brown makes
   two arguments: (1) that his sentence was procedurally unreasonable because


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30062      Document: 00516410713          Page: 2   Date Filed: 07/28/2022




                                    No. 22-30062


   it was primarily based on pending charges listed in his presentence report
   (PSR) that bore insufficient indicia of reliability; and (2) that the sentence
   was substantively unreasonable because the upward variance gave too much
   weight to his pending charges and too little weight to other sentencing
   factors.
          Because Brown raised his procedural-error claim below, we review the
   challenge to the procedural reasonableness of his sentence de novo and the
   district court’s factual findings for clear error. United States v. Fields, 932
   F.3d 316, 320 (5th Cir. 2019). We review Brown’s substantive-
   reasonableness claim, which was properly preserved, for abuse of discretion.
   See United States v. Zarco-Beiza, 24 F.4th 477, 480-81 (5th Cir. 2022).
          Here, the PSR provided a factual recitation of Brown’s conduct that
   resulted in various pending criminal charges. The facts, drawn from police
   offense reports, provided the victims’ identities, a description of an
   attempted first-degree murder (in connection with a drive-by shooting), the
   location of the second-degree murder (committed while awaiting prosecution
   on the first-degree murder charge), a description of how the victim was killed,
   and the witnesses’ identification of Brown as the individual who shot the
   victim. Such factual underpinnings provided sufficient indicia of reliability
   for the district court to have relied on these pending charges during
   sentencing on the federal firearms charge. See United States v. Fuentes, 775
   F.3d 213, 220 (5th Cir. 2014) (per curiam). Because Brown offered no
   testimony or other evidence to rebut the PSR information, the district court
   could freely adopt the PSR’s findings without further inquiry. See id.
   Accordingly, the district court did not commit procedural error by
   considering the pending charges at sentencing. See id.
          As for the substantive-reasonableness claim, the district court stated
   that it applied the variance in light of Brown’s criminal history and charges,




                                         2
Case: 22-30062      Document: 00516410713          Page: 3    Date Filed: 07/28/2022




                                    No. 22-30062


   his personal characteristics, information in a letter from Brown to the district
   court about his reason for obtaining the firearm, and his involvement in the
   instant firearms offense. These are appropriate considerations under 18
   U.S.C. § 3553(a), which provides that in sentencing, the district court shall
   consider “the nature and circumstances of the offense and the history and
   characteristics of the defendant.” § 3553(a)(1). Insofar as Brown argues that
   the district court gave more weight to the pending charges than to the other
   § 3553(a) factors, he is requesting that we reweigh § 3553(a), which is outside
   the scope of our review. See United States v. Fraga, 704 F.3d 432, 439-40 (5th
   Cir. 2013). The district court’s decision to give Brown’s mitigating
   circumstances less weight than his criminal history was not an abuse of
   discretion. See id. at 440-41.
          The district court’s judgment is AFFIRMED.




                                          3